DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. The claims are related to multiple products.
SINGLE INVENTION
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 7, 10, 11,  13-16, 18, 19-23, 25, 33-35
Group II, claim(s) 28-30, drawn to a crystal phosphor rod with planar sides using V grooved side faces to combine light from multiple light sources.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of:
A light source comprising: 
a heat sink; 
a first plurality of lasers, each mounted in thermal contact to the heat sink, wherein each of the first plurality of lasers emit laser light of one or more first wavelengths; and a first compound parabolic concentrator (CPC) arranged to receive the light of the one or more first wavelengths from the second end of the first rod, wherein the light source outputs a first output light beam that includes the light of the first plurality of lasers.
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ronda (2017/0315433), Suzuki (11,150,548), Cheng (9,482,937).
Group II further recites:

The special technical features of group II are not in group I. 

SPECIES ELECTION
Furthermore, if Applicant elects group I, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, claim(s) 7, 33-35, 10 and 11, drawn to a crystal phosphor rod source using a beam combiner that utilizes a pair of prisms and a frequency selective optical filter reflector to combine the phosphor light with a blue LED light source.
Species II, claim(s) 13-16, drawn to a crystal phosphor rod source using a spatial filter reflector with apertures and a diffuser for a blue laser light that is combined with the crystal phosphor rod source.
Species III, claim(s) 18 and 19, drawn to crystal phosphor light source using a clear rod angled in a manner to combine the light from the crystal phosphor rod and a blue light source. 
Species IV, claim(s) 20-23, drawn to crystal phosphor light rod with alternating clear and phosphor segments to combine light from different light sources. 
Species V, claim(s) 25, drawn to a crystal phosphor system using three crystal phosphor rods to combine light of four different wavelengths.
The Examiner notes that each species is directed towards different embodiments disclosed in the figures. Species I is directed towards figure 2 and 4. Species II is directed towards figures 5a and 5b. Species 3 is directed toward fig. 7a. Species 4 is directed towards figures 8A-8C. Species 5 is directed towards figs. 10-11. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, there are no generic claims.


A telephone call was made to Charles Lemaire on 1/10/2022. to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Response to Arguments
In the interest of compact prosecution, the Examiner has chosen to address arguments presented in the interview and further in email correspondence. 
Applicant has noted that MPEP 808 establishes that restriction requires reasons why there would be a serious burden on the examiner if restriction is not required. This section only pertains to US restriction practice. The application is a 371 PCT application, therefore the restriction standard applied is Unity of invention, not US restriction practice. Unity of Invention does not require any such burden be established. 
Furthermore, n the interest of compact prosecution, the Examiner finds that the species are related to five different embodiments, each with different beam combining and optical features and structures, that are mutually exclusive. There is a serious search burden for the Examiner to search five separate inventions with minimal overlapping structures. Each embodiment has different optical structures related to the first or second light source that is beyond established equivalents in the art, and therefore require additional search and consideration.

The Examiner points to MPEP 1893.03(e) II. that states “This report reflects the IPEA’s non-binding opinion regarding novelty, inventive step and industrial applicability. The IPER bears the title "International Preliminary Report on Patentability (Chapter II of the Patent Cooperation Treaty)", and further “The examiner may adopt any portion or all of the report on patentability of the IPEA or ISA upon consideration in the national stage so long as it is consistent with U.S. practice. The first Office action on the merits should indicate the report on patentability of the IPEA or ISA has been considered by the examiner. The indication may be a mere acknowledgement” [emphasis added]. The report is a preliminary report, done by an international organization, and is therefore a nonbinding opinion of a person that may not have the signatory authority of the USPTO. All national stage applications conform to US examination practice. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875